                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            SOUTHERN DIVISION
                             NO. 7:10-CR-11-H

UNITED STATES OF AMERICA,             )
                                      )
     v.                               )
                                      )
                                      )                  ORDER
RUSHAWN NECKO PARKER,                 )
     Defendant.                       )



     This matter is before the court on defendant’s motion to

amend this court's order [DE # 191] denying his First Step Act

motion.        Defendant has appealed this decision to the Fourth

Circuit [DE #192].        While an appeal is pending, this court is

without jurisdiction in this matter.            Therefore, the motion to

amend [DE #196] is terminated as moot.


    This 12th day of April 2021.



                                __________________________________
                                Malcolm J. Howard
                                Senior United States District Judge

 At Greenville, NC
 #26




          Case 7:10-cr-00011-H Document 197 Filed 04/12/21 Page 1 of 1
